1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JESUS GUARDADO, JR.,                       Case No. 2:17-cv-07095-ODW (GJS)
12                 Petitioner
                                                  ORDER ACCEPTING FINDINGS
13            v.                                  AND RECOMMENDATIONS OF
                                                  UNITED STATES MAGISTRATE
14    KATHLEEN ALLISON,                           JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
19   documents filed and lodged in this action, and the Report and Recommendation of
20   United States Magistrate Judge (“Report”). The time for filing Objections to the
21   Report has passed, and no Objections have been filed.
22         Having completed its review, the Court accepts the findings and
23   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
24   the Petition is DENIED; and (2) Judgment shall be entered dismissing this action
25   with prejudice.
26   DATE: August 14, 2019          __________________________________
                                         OTIS D. WRIGHT, II
27                                       UNITED STATES DISTRICT JUDGE
28
